DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Rejections 35 USC 103
	Applicant’s Argument: Applicant argues Moon in view of Lee and Yi fails to teach determining a resource based on the LTE system bandwidth as Moon only teaches determining reserved resources based on NR PRB information but not a resource block quantity of LTE system.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended claim 1 in a way that changes the scope of the invention by removing the limitation regarding a “reference signal” thus broadening the scope and incorporating the specification of NR and LTE systems. The change in scope necessitates a new grounds of rejection after an updated search with a new reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 8-12, 14-17, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (“Baldemair”) (US 20200021998 A1, provisional application 62/479,971 effective Mar. 31, 2017) in view of Kim et al. (“Kim”) (US 20190141696 A1). 

Regarding claim 1, Baldemair teaches: 
A method, comprising: receiving, by a terminal device [Figure 4], indication information from a network device, wherein the indication information indicates information of a first subcarrier and bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of a LTE system [¶0065-76, several items indicated to NR UE, including PRB indices used by LTE considered resource block quantity corresponding to system bandwidth of LTE, and ¶0095-96 information additionally includes PRB indices of LTE and includes offset between centers of NR carrier and LTE carrier considered information related to a location of a first subcarrier being the center subcarrier]; and determining, by the terminal device, a first resource based on the location of the first subcarrier and the bandwidth information, wherein the first resource is to-be-reserved for use in a NR system [¶0090, Figure 6, determine resource reserved for second RAT transmission ¶0058 being LTE based on configuration information sent to UE ¶0095-96]; and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0092, ¶0095-96 information for center LTE carrier].
Baldemair teaches information to identify a first subcarrier but does not expressly teach the first subcarrier being a center subcarrier of LTE being indicates however Kim teaches indicates a location of a first subcarrier and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment and position of resources reserved for LTE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the indication information relates to the center subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center thus it would have been obvious to modify Baldemair to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 

Regarding claim 3, Baldemair-Kim teaches:
The method according to claim 1.
Baldemair teaches reference signals but not a CRS however Kim teaches wherein the first resource is for a cell-specific reference signal (CRS) in the LTE system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the resource reserved is CRS. Baldemair teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Baldemair to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Regarding claim 5, Baldemair -Kim teaches:
The method according to claim 1.
Baldemair teaches reserving resources but does not teach different resources on each side however Kim teaches wherein a first location of the first resource on a left side of the first subcarrier in the NR system is different than a second location of the first resource on a right side of the first subcarrier in the NR system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the reserved resources are on either side of a first subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center subcarrier and reserve resources used in the first system thus it would have been obvious to modify Baldemair to specify that resources on a left side of the second system reserved are different from a resource on the right side of the first system as in Kim who teaches this allows for the device to determine punctured resources when there are overlapping REs.¶0198-202

Regarding claim 6, Baldemair teaches: 
A method, comprising: sending, by a network device, indication information to a terminal device, wherein the indication information indicates information related to a first subcarrier and bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of a LTE system [¶0065-76, several items indicated to NR UE from network device transceiver 34 Figure 2, including PRB indices used by LTE considered resource block quantity corresponding to system bandwidth of LTE, and ¶0095-96 information includes offset between centers considered information related to a location of a first subcarrier]; the indication information indicating the terminal device to reserve, based on the location of the first subcarrier and the bandwidth information, a resource for use in a NR system [¶0090, Figure 6, determine resource reserved for second RAT transmission ¶0058 using indications in signals from ¶065-77, ¶0090-96]; and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0092, ¶0095-96 information for center LTE carrier].
Baldemair teaches information to identify a first subcarrier but does not expressly teach the first subcarrier being a center subcarrier of LTE being indicates however Kim teaches indicates a location of a first subcarrier and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the indication information relates to the center subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Baldemair to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 

Regarding claim 8, Baldemair-Kim teaches:
The method according to claim 6.
Baldemair teaches reference signals but not a CRS however Kim teaches wherein the resource is for a cell-specific reference signal (CRS) in the LTE system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the reference signal is CRS. Baldemair teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Baldemair to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Regarding claim 10, Baldemair-Kim teaches:
The method according to claim 6.
Baldemair teaches reserving resources but does not teach different resources on each side however Kim teaches wherein a first location of the first resource on a left side of the first subcarrier in the NR system is different than a second location of the first resource on a right side of the first subcarrier in the NR system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the reserved resources are on either side of a first subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center subcarrier and reserve resources used in the first system thus it would have been obvious to modify Baldemair to specify that resources on a left side of the second system reserved are different from a resource on the right side of the first system as in Kim who teaches this allows for the device to determine punctured resources when there are overlapping REs.¶0198-202

Regarding claim 11, Baldemair-Kim teaches:
The method according to claim 6, further comprising: generating, by the network device, the indication information [Baldemair, ¶0065-77 Figure 2].

Regarding claim 12, Baldemair teaches:
A terminal device, comprising: a receiver, configured to receive [¶0065-77 teaches terminal, [0090-92, Figure 4] indication information from a network device, wherein the indication information indicates information of a first subcarrier and bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of a LTE system [¶0065-76, several items indicated to NR UE, including PRB indices used by LTE considered resource block quantity corresponding to system bandwidth of LTE, and ¶0095-96 information includes offset between centers considered information related to a location of a first subcarrier]; and a processor, configured to determine a first resource based on the location of the first subcarrier and the bandwidth information, wherein the first resource is to-be-reserved for use in a NR system [¶0090-96, Figure 6, determine resource reserved for second RAT transmission ¶0058]; and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0092, ¶0095-96 information for center LTE carrier].
Baldemair teaches information to identify a first subcarrier but does not expressly teach the first subcarrier being a center subcarrier of LTE being indicates however Kim teaches indicates a location of a first subcarrier and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the indication information relates to the center subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Baldemair to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 

Regarding claim 14, Baldemair-Kim teaches:
The terminal device according to claim 12.
Baldemair teaches reference signals but not a CRS however Kim teaches wherein the first resource is for a cell-specific reference signal (CRS) in the LTE system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the reference signal is CRS. Baldemair teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Baldemair to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Regarding claim 16, Baldemair-Kim teaches:
The terminal device according to claim 12.
Baldemair teaches reserving resources but does not teach different resources on each side however Kim teaches wherein a first location of the first resource on a left side of the first subcarrier in the NR system is different than a second location of the first resource on a right side of the first subcarrier in the NR system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the reserved resources are on either side of a first subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center subcarrier and reserve resources used in the first system thus it would have been obvious to modify Baldemair to specify that resources on a left side of the second system reserved are different from a resource on the right side of the first system as in Kim who teaches this allows for the device to determine punctured resources when there are overlapping REs.¶0198-202

Regarding claim 17, Baldemair teaches:
A network device, comprising: a transceiver, configured to send indication information to a terminal device [¶0065-77 network device sends information], wherein the indication information indicates information of a first subcarrier and bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of a LTE system [¶0065-76, several items indicated to NR UE from network device, including PRB indices used by LTE considered resource block quantity corresponding to system bandwidth of LTE, and ¶0095-96 information includes offset between centers considered information related to a location of a first subcarrier]; the indication information indicating the terminal device to reserve, based on the location of the first subcarrier and the bandwidth information, a resource for use in a NR system [¶0090-96, Figure 6, determine resource reserved for second RAT transmission ¶0058 using indications in signals from ¶065-77, ¶0090-92]; and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0092, ¶0095-96 information for center LTE carrier].
Baldemair teaches information to identify a first subcarrier but does not expressly teach the first subcarrier being a center subcarrier of LTE being indicates however Kim teaches indicates a location of a first subcarrier and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the indication information relates to the center subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Baldemair to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 

Regarding claim 19, Baldemair-Kim teaches:
The network device according to claim 17.
Baldemair teaches reference signals but not a CRS however Kim teaches wherein the resource is for a cell-specific reference signal (CRS) in the LTE system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the reference signal is CRS. Baldemair teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Baldemair to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Regarding claim 21, Baldemair-Kim teaches:
The network device according to claim 17.
Baldemair teaches reserving resources but does not teach different resources on each side however Kim teaches wherein a first location of the first resource on a left side of the first subcarrier in the NR system is different than a second location of the first resource on a right side of the first subcarrier in the NR system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the reserved resources are on either side of a first subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center subcarrier and reserve resources used in the first system thus it would have been obvious to modify Baldemair to specify that resources on a left side of the second system reserved are different from a resource on the right side of the first system as in Kim who teaches this allows for the device to determine punctured resources when there are overlapping REs.¶0198-202

Regarding claim 22, Baldemair-Kim teaches:
The network device according to claim 17, further comprising: a processor, configured to generate the indication information [Figure 2 shows processor].

Regarding claim 23, Baldemair teaches:
A non-transitory computer-readable medium having processor-executable instructions stored thereon [Figure 1 shows terminal devices Figure 4], the processor-executable instructions, when executed, facilitate performance of a communication method comprising: receiving indication information from a network device, wherein the indication information indicates information of a first subcarrier and bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of a LTE system [¶0065-76, several items indicated to NR UE, including PRB indices used by LTE considered resource block quantity corresponding to system bandwidth of LTE, and ¶0095-96 information includes offset between centers considered information related to a location of a first subcarrier]; and determining a first resource based on the location of the first subcarrier and the bandwidth information, wherein the first resource is to-be-reserved for use in a NR system [¶0090-96, Figure 6, determine resource reserved for second RAT transmission ¶0058]; and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0092, ¶0095-96 information for center LTE carrier].
Baldemair teaches information to identify a first subcarrier but does not expressly teach the first subcarrier being a center subcarrier of LTE being indicates however Kim teaches indicates a location of a first subcarrier and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the indication information relates to the center subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Baldemair to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 

Regarding claim 24, Baldemair teaches:
A non-transitory computer-readable medium having processor-executable instructions stored thereon, the processor-executable instructions, when executed, facilitate performance of a communication method [¶0064] comprising: sending indication information to a terminal device, wherein the indication information indicates information of a first subcarrier and bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of a LTE system [¶0065-76, several items indicated to NR UE from network device, including PRB indices used by LTE considered resource block quantity corresponding to system bandwidth of LTE, and ¶0095-96 information includes offset between centers considered information related to a location of a first subcarrier]; the indication information indicating the terminal device to reserve, based on the location of the first subcarrier and the bandwidth information, a resource for use in a NR system [¶0090-96, Figure 6, determine resource reserved for second RAT transmission ¶0058 using indications in signals from ¶065-77, ¶0090-92]; and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0092, ¶0095-96 information for center LTE carrier].
Baldemair teaches information to identify a first subcarrier but does not expressly teach the first subcarrier being a center subcarrier of LTE being indicates however Kim teaches indicates a location of a first subcarrier and wherein the first subcarrier is a subcarrier of the NR system corresponding to a center subcarrier of the LTE system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the indication information relates to the center subcarrier as in Kim. Baldemair teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Baldemair to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 

Regarding claim 25, Baldemair-Kim teaches:
The non-transitory computer-readable medium according to claim 23.
Baldemair teaches reference signals but not a CRS however Kim teaches wherein the first resource is for a cell-specific reference signal (CRS) in the LTE system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the reference signal is CRS. Baldemair teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Baldemair to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Regarding claim 26, Baldemair-Kim teaches:
The non-transitory computer-readable medium according to claim 24.
Baldemair teaches reference signals but not a CRS however Kim teaches wherein the resource is for a cell-specific reference signal (CRS) in the LTE system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the reference signal is CRS. Baldemair teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Baldemair to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Claim 2, 7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (“Baldemair”) (US 20200021998 A1, provisional application 62/479,971 effective Mar. 31, 2017) in view of Kim et al. (“Kim”) (US 20190141696 A1), and Yi et al. (“Yi”) (US 11071124 B2).

Regarding claim 2, Baldemair-Kim teaches:
The method according to claim 1.
Baldemair teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the signaling includes the further information as claimed. Baldemair-Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 7, Baldemair-Kim teaches:
The method according to claim 6.
Baldemair teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the signaling includes the further information as claimed. Baldemair-Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 13, Baldemair -Kim teaches:
The terminal device according to claim 12.
Baldemair teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the signaling includes the further information as claimed. Baldemair -Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 18, Baldemair -Kim teaches:
The network device according to claim 17.
Baldemair teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair such that the signaling includes the further information as claimed. Baldemair -Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478